Walton, J.
While an appeal is pending from the decision of county commissioners locating or discontinuing a way, there can be no use or propriety in petitioning the supreme court for a writ of certiorari to quash the record of the commissioners. Until the proceedings are closed, it cannot be known that there will be any error in the record requiring it to be quashed. What may appear to be an error in the earlier proceedings may be corrected in the later proceedings, so that ultimately there will be no error in the record. Besides, every objection that may be made on the petition for writ of certiorari, may be taken on the appeal, and there can be no possible benefit in prosecuting the former while the latter is pending. Goodwin v. County Commissioners, 60 Maine, 328.

Exceptions overruled.


Petition, dismissed.

Appleton, C. J., Dickerson, Barrows, Daneorth and Peters, JJ., concurred.